DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 September 2022 is/are entered and considered by Examiner.

Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:

Claim 14 recites “the learning step” on line 16; however, the learning step has been cancelled. Accordingly, “the learning step” lacks proper antecedent basis.

 Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 13, 16-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 13 recites a “non-transitory computer readable medium”.
The Specification as originally filed on 12 June 2020 discloses (page 66 line 17-18): “Non-transitory computer readable media include any type of tangible storage media”
Even when a product has a physical or tangible form, it may not fall within a statutory category. MPEP 2106.03(I)
In this case, Applicant has limited “non-transitory” media to include any type of tangible media, but tangible media would still not meet the definition of a machine, manufacture, or composition of matter.

Similar rationale applies to claims 16-19, and incorporated herein.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A learning system comprising: 
a server configured to:
 acquire an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system, the first rehabilitation data including at least assistant data indicating a training assistant including a level of proficiency of the training assistant who assists the trainee and index data indicating a degree of recovery of the trainee, the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant; 
generate a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with the assistant data each of which corresponds to a respective one of the plurality of levels, the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee and output action data for suggesting a next action to be performed by the training assistant; and,
generate the learning model by using, as teacher data, the second rehabilitation data for which the pre-processing has been performed based on the output result,
wherein the learning model timely outputs action data that is predicted from one of data obtained from a predetermined period and a number of stored steps based on a current state and a past state, the past state being earlier than the current state, and indicates an assisting action to be suggested at present.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
It is noted that dependent claim 13 switches statutory category, and has been found to not be directed towards at least one statutory category, as discussed above and incorporated herein.
In the interest of compact prosecution for Applicant, claim 13 is analyzed under Step 2.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because it recites steps that a user would perform when assisting a patient, and has been found to be directed to  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the server, which has been found to be directed towards a generic computer invoked with a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the sever, acquiring an output result may be performed by a person either mentally, or with pen and paper.
Similarly, but for sever, generating a learning model using data may also be practically performed in the mind, either mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-9, 11-13 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).   
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a server configured to:
generate a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the server, the Specification as originally filed on 12 June 2020 discloses equivalent computer components, e.g. mobile/smartphone/PC, server, that are disclosed generically (page 63 line 19-21). For this reason, the server has been found to be directed towards a generic computer invoked with a high level of generality to implement the abstract concept, and amount to mere instructions to apply an exception (invoking computers as a tool to perform the abstract idea). MPEP 2106.05(f))
Regarding the step of generating a learning model, the Specification as originally filed on 12 June 2020 discloses that the type of models to be trained and the training algorithm are not limited to any particular types or algorithms (page 38 line 22-31), and has been found to generally link the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5, 11 further reciting a generic processor, claim 13 reciting a computer readable medium by merely using a computer to implement the abstract concept).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a server configured to: generate a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 10 recites:
A learning system comprising: 
a server configured to:
acquire an output result based on first data about training performed by a trainee by using a training support system, the first data including at least assistant data indicating a training assistant including a level of proficiency of the training assistant who assists the trainee and index data indicating a degree of an improvement in a physical function of the trainee, the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant; and 
generate a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels, the learning model being configured to input second data including at least action data indicating an assisting action performed by the training assistant to assist the trainee and output action data for suggesting a next action to be performed by the training assistant, and,
generate the learning model by using, as teacher data, the second data for which pre-processing has been performed based on the output result,
wherein the learning model timely outputs action data that is predicted from one of data obtained from a predetermined period and a number of stored steps based on a current state and a past state, the past state being earlier than the current state, and indicates an assisting action to be suggested at present.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because it recites steps that a user would perform when assisting a patient, and has been found to be directed to  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the server, which has been found to be directed towards a generic computer invoked with a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the sever, acquiring an output result may be performed by a person either mentally, or with pen and paper.
Similarly, but for sever, generating a learning model using data may also be practically performed in the mind, either mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a server configured to:
generate a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the server, the Specification as originally filed on 12 June 2020 discloses equivalent computer components, e.g. mobile/smartphone/PC, server, that are disclosed generically (page 63 line 19-21). For this reason, the server has been found to be directed towards a generic computer invoked with a high level of generality to implement the abstract concept, and amount to mere instructions to apply an exception (invoking computers as a tool to perform the abstract idea). MPEP 2106.05(f))
Regarding the step of generating a learning model, the Specification as originally filed on 12 June 2020 discloses that the type of models to be trained and the training algorithm are not limited to any particular types or algorithms (page 38 line 22-31), and has been found to generally link the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a server configured to: a server configured to: generate a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
A learning method comprising: 
acquiring an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system, the first rehabilitation data including at least assistant data indicating a training assistant including a level of proficiency of the training assistant who assists the trainee and index data indicating a degree of recovery of the trainee, the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant; and 
generating a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels, the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee and output action data for suggesting a next action to be performed by the training assistant, wherein 
in the learning step, the learning model is generated by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result, and
the learning model timely outputs action data that is predicted from one of data obtained from a predetermined period and a number of stored steps based on a current state and a past state, the past state being earlier than the current state, and indicates an assisting action to be suggested at present.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed above and incorporated herein.
It is noted that dependent claim 16 switches statutory category, and has been found to not be directed towards at least one statutory category, as discussed above and incorporated herein.
In the interest of compact prosecution for Applicant, claim 16 is analyzed under Step 2.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because it recites steps that a user would perform when assisting a patient, and has been found to be directed to  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
As recited, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
Acquiring an output result may be performed by a person either mentally, or with pen and paper.
Similarly, generating a learning model using data may also be practically performed in the mind, either mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 15 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
generating a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data.
Regarding the step of generating a learning model, the Specification as originally filed on 12 June 2020 discloses that the type of models to be trained and the training algorithm are not limited to any particular types or algorithms (page 38 line 22-31), and has been found to generally link the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 16 reciting a computer readable medium by merely using a computer to implement the abstract concept).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: generating a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 17 recites:
A non-transitory computer readable medium storing a program for causing a computer to perform: 
an acquisition step of acquiring an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system, the first rehabilitation data including at least assistant data indicating a training assistant including a level of proficiency of the training assistant who assists the trainee and index data indicating a degree of recovery of the trainee, the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant; and 
a learning step of generating a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels , the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee and output action data for suggesting a next action to be performed by the training assistant, wherein 
in the learning step, the learning model is generated by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result, and 
the learning model timely outputs action data that is predicted from one of data obtained from a predetermined period and a number of stored steps based on a current state and a past state, the past state being earlier than the current state, and indicates an assisting action to be suggested at present
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed above and incorporated herein.
In the interest of compact prosecution for Applicant, the claims are analyzed under Step 2.
Similar rationale applies to dependent claims 18-19.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because it recites steps that a user would perform when assisting a patient, and has been found to be directed to  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
As recited, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
Acquiring an output result may be performed by a person either mentally, or with pen and paper.
Similarly, generating a learning model using data may also be practically performed in the mind, either mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 18-19 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a learning step of generating a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data.
Regarding the step of generating a learning model, the Specification as originally filed on 12 June 2020 discloses that the type of models to be trained and the training algorithm are not limited to any particular types or algorithms (page 38 line 22-31), and has been found to generally link the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 18-19 further reciting a computer readable medium by merely using a computer to implement the abstract concept).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a learning step of generating a learning model from at least one of an untrained model and a model under a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omid-Zohoor (20190224528) in view of Wang (IoT for Next-Generation Racket Sports Training).

Claim 1: Omid-Zohoor teaches:
A learning system (Abstract illustrating a system, page 5-6 paragraph illustrating the system capable of learning) comprising: 
a server (page 5 paragraph 0047 illustrating a server) configured to:
 acquire an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system  (page 10 paragraph 0154 illustrating the system being used for rehabilitation motion analysis), the first rehabilitation data including at least assistant data indicating a training assistant including a level of proficiency of the training assistant (page 22 paragraph 0308, page 24 paragraph 0326 illustrating different levels of virtual trainer for each level of user, including expert, novice, or beginner level virtual trainers) who assists the trainee (page 3 paragraph 0027 illustrating “biofeedback mode” used to assisted the user in prescribed exercises [considered to be a form of “training assistant”]) and index data indicating a degree of recovery of the trainee (page 14 paragraph 0232, Table 1 illustrating determining how far the user is away from 0 [considered to be a form of “degree of recovery”]), the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant (page 14 paragraph 0232, Table 1 illustrating outputting the evaluation of the user using the indicated measurement metrics); 
generate a learning model from at least one of an untrained model (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art) and a model under a learning process (page 19 paragraph 0268 illustrating providing a trained model) by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data (page 22 paragraph 0308, page 24 paragraph 0326 illustrating indicating the level of virtual trainer for the user [considered to be a form of “pre-processing”]), wherein the pre-processing includes labeling a plurality of levels of proficiency associated with the assistant data each of which corresponds to a respective one of the plurality of levels (page 22 paragraph 0308, page 24 paragraph 0326 illustrating identifying different levels of virtual trainer for each level of user, including expert, novice, or beginner level virtual trainers), the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee (page 6 paragraph 0049, 0050 illustrating machine learning used to assist the evaluation software to determine which exercise can be performed to bring the user back to 0) and output action data for suggesting a next action to be performed by the training assistant (page 14 paragraph 0232, Table 1 illustrating output the suggested exercise to bring the user back to 0); and,
generate the learning model by using, as teacher data, the second rehabilitation data for which the pre-processing has been performed based on the output result (page 2 paragraph 0019 illustrating processing data to include annotations and other data derivation [considered to be a form of “pre-processing”] prior to outputting the suggestion to the user),
wherein the learning model timely outputs action data that is predicted from one of data obtained from a predetermined period and a number of stored steps based on a current state and a past state, the past state being earlier than the current state, and indicates an assisting action to be suggested at present (Figure 1 illustrating continuous monitoring of the user and determining when the user is ready to proceed to the next step based on the user’s performance in the current level of prescribed movements).
Assuming arguendo that Omid-Zohoor does not teach:
a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with the assistant data each of which corresponds to a respective one of the plurality of levels.
Wang teaches:
a learning process by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with the assistant data each of which corresponds to a respective one of the plurality of levels (page 4563 Figure 7 illustrating determining the skill level of the user, page 4561 column 2 last paragraph illustrating preprocessing, page 4565 column 1 Section D paragraph 1 illustrating labeling levels as Elite, Subelite, and Amateur in a manner that is analogous to Omid-Zohoor from above).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the preprocessing labeling of user skills levels of Wang within the training system of Omid-Zohoor with the motivation of appropriately identifying the skill level of the user and customizing instructions appropriate for training purposes (Wang; Abstract).

Claim 2: Omid-Zohoor in view of Wang teach:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the second rehabilitation data includes at least one of the index data and the assistant data (page 14 paragraph 0232, Table 1 illustrating entering the degrees from 0 and the evaluation of the user).

Claim 3: Omid-Zohoor in view of Wang teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the server generates the learning model by using, as the teacher data, the second rehabilitation data corresponding to the training assistant for whom information indicating that the training assistant is at a predetermined degree or higher is output as the output result (page 14 paragraph 0232, Table 1 illustrating determining when the user is at a higher degree than 0).

Claim 4: Omid-Zohoor in view of Wang teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the server generates the learning model by using the second rehabilitation data as the teacher data (page 14 paragraph 0232 illustrating 0 [considered to be a form of “teacher data”]), the second rehabilitation data being data in which a plurality of degrees that are labeled based on the output result are associated with the assistant data each of which corresponds to a respective one of the plurality of degrees (page 14 paragraph 0232 illustrating comparing the user’s degree with 0).

Claim 5: Omid-Zohoor in view of Wang teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
further comprising a processor configured to output the degree based on the first rehabilitation data, wherein the server acquires an output result obtained by outputting the degree from the server (page 14 paragraph 0232 illustrating determining if the user is less than or greater than 0, and providing recommendations for exercise to correct as needed, Figure 2 illustrating a plurality of computers and associated server hardware).

Claim 6: Omid-Zohoor in view of Wang teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the first and second rehabilitation data includes trainee data indicating a feature of the trainee, and the output result is a result obtained by outputting the degree for each feature (page 14 Table 1 illustrating a plurality of parameters on which the user is rated).

Claim 7: Omid-Zohoor in view of Wang teaches:
The learning system according to Claim 6 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the trainee data includes symptom data indicating at least one of a disease (this limitation is rendered optional by the limitation “at least one of” and therefor not need be taught by the applied art) and a symptom of the trainee (page 14 Table 1 illustrating the user’s symptom that causes a deviation from 0).

Claim 8: Omid-Zohoor in view of Wang teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the action data includes at least one of data indicating an operation by which a setting value in the rehabilitation support system has been changed (page 14 Table 1 illustrating providing a numerical value for the suggested exercise) and data indicating an assisting action for the trainee (page 14 Table 1 illustrating specific exercises used to bring the user back to 0).

Claim 9: Omid-Zohoor in view of Wang teaches:
The learning system according to Claim 8 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the data indicating the operation includes data indicating a level of skill required for performing the operation (page 17 paragraph 0247 illustrating determining the user’s skill and comparing with activities that have skill data for the user to target his skill improvement).

Claim 10: Omid-Zohoor teaches:
A learning (Abstract illustrating a system, page 5-6 paragraph illustrating the system capable of learning) system comprising: 
a server (page 5 paragraph 0047 illustrating a server) configured to:
acquire an output result based on first data about training performed by a trainee by using a training support system (page 10 paragraph 0154 illustrating the system being used for rehabilitation motion analysis), the first data including at least assistant data indicating a training assistant including a level of proficiency of the training assistant (page 22 paragraph 0308, page 24 paragraph 0326 illustrating different levels of virtual trainer for each level of user, including expert, novice, or beginner level virtual trainers) who assists the trainee (page 3 paragraph 0027 illustrating “biofeedback mode” used to assisted the user in prescribed exercises [considered to be a form of “training assistant”]) and index data indicating a degree of an improvement in a physical function of the trainee (page 14 paragraph 0232, Table 1 illustrating determining how far the user is away from 0 [considered to be a form of “degree of recovery”]), the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant (page 14 paragraph 0232, Table 1 illustrating outputting the evaluation of the user using the indicated measurement metrics); and 
generate a learning model from at least one of an untrained model (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art) and a model under a learning process (page 19 paragraph 0268 illustrating providing a trained model) by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data (page 22 paragraph 0308, page 24 paragraph 0326 illustrating indicating the level of virtual trainer for the user [considered to be a form of “pre-processing”]), wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels (page 22 paragraph 0308, page 24 paragraph 0326 illustrating identifying different levels of virtual trainer for each level of user, including expert, novice, or beginner level virtual trainers), the learning model being configured to input second data including at least action data indicating an assisting action performed by the training assistant to assist the trainee  (page 6 paragraph 0049, 0050 illustrating machine learning used to assist the evaluation software to determine which exercise can be performed to bring the user back to 0) and output action data for suggesting a next action to be performed by the training assistant (page 14 paragraph 0232, Table 1 illustrating output the suggested exercise to bring the user back to 0), and,
generate the learning model by using, as teacher data, the second data for which pre-processing has been performed based on the output result (page 2 paragraph 0019 illustrating processing data to include annotations and other data derivation [considered to be a form of “pre-processing”] prior to outputting the suggestion to the user),
wherein the learning model timely outputs action data that is predicted from one of data obtained from a predetermined period and a number of stored steps based on a current state and a past state, the past state being earlier than the current state, and indicates an assisting action to be suggested at present (Figure 1 illustrating continuous monitoring of the user and determining when the user is ready to proceed to the next step based on the user’s performance in the current level of prescribed movements).
Assuming arguendo that Omid-Zohoor does not teach:
performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels.
Wang teaches:
performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels (page 4563 Figure 7 illustrating determining the skill level of the user, page 4561 column 2 last paragraph illustrating preprocessing, page 4565 column 1 Section D paragraph 1 illustrating labeling levels as Elite, Subelite, and Amateur in a manner that is analogous to Omid-Zohoor from above).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the preprocessing labeling of user skills levels of Wang within the training system of Omid-Zohoor with the motivation of appropriately identifying the skill level of the user and customizing instructions appropriate for training purposes (Wang; Abstract).

Claim 11: Omid-Zohoor further teaches:
A rehabilitation support system capable of accessing a trained model, the trained model being a learning model trained by the learning system according to Claim 1( as discussed above and incorporated herein)  the rehabilitation support system comprising: 
a processor configured to:
output the second rehabilitation data about rehabilitation performed by a trainee by using the rehabilitation support system as an input to the trained model (Figure 1 label 500 illustrating prescribing exercises to the user), and 
notify the training assistant assisting the trainee in the rehabilitation of the action data output from the trained model (page 2 paragraph 0014 illustrating recording the user’s progress for review by a coach).

Claim 12: in view of Wang teach:
The learning system according to Claim 11 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
further comprising a designation unit configured to designate the training assistant who assists the trainee in the rehabilitation (page 19 paragraph 0265 illustrating storing data relating to the user’s observer, e.g. coach or trainer), wherein 
the rehabilitation support system is accessible to a degree storage unit configured to store the degree indicated by the output result (page 14 Table 1 illustrating storing the user’s degree of deviation from 0), and 
when the degree of the training assistant designated by the designation unit is a degree used as teacher data in the trained model (page 14 Table 1 illustrating degrees from 0 for the user), the processor outputs the second rehabilitation data and provides a notification (page 24 paragraph 0327 illustrating transmitting user data in real time or at the conclusion of the workout).

Claim 13: Omid-Zohoor further teaches:
A non-transitory computer readable medium storing a trained model (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media), the trained model being a learning model that has been trained by the learning system according to Claim 1 (as discussed above and incorporated herein).

Claim 14: Omid-Zohoor teaches:
A learning method (Abstract illustrating a method, page 5-6 paragraph illustrating the system capable of learning) comprising: 
acquiring an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system (page 10 paragraph 0154 illustrating the system being used for rehabilitation motion analysis), the first rehabilitation data including at least assistant data indicating a training assistant including a level of proficiency of the training assistant (page 22 paragraph 0308, page 24 paragraph 0326 illustrating different levels of virtual trainer for each level of user, including expert, novice, or beginner level virtual trainers) who assists the trainee (page 3 paragraph 0027 illustrating “biofeedback mode” used to assisted the user in prescribed exercises [considered to be a form of “training assistant”]) and index data indicating a degree of recovery of the trainee (page 14 paragraph 0232, Table 1 illustrating determining how far the user is away from 0 [considered to be a form of “degree of recovery”]), the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant (page 14 paragraph 0232, Table 1 illustrating outputting the evaluation of the user using the indicated measurement metrics);
generating a learning model from at least one of an untrained model (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art) and a model under a learning process (page 19 paragraph 0268 illustrating providing a trained model) by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data (page 22 paragraph 0308, page 24 paragraph 0326 illustrating indicating the level of virtual trainer for the user [considered to be a form of “pre-processing”]), wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels , the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee (page 6 paragraph 0049, 0050 illustrating machine learning used to assist the evaluation software to determine which exercise can be performed to bring the user back to 0) and output action data for suggesting a next action to be performed by the training assistant (page 14 paragraph 0232, Table 1 illustrating output the suggested exercise to bring the user back to 0), wherein:
in the learning step, the learning model is generated by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result (page 2 paragraph 0019 illustrating processing data to include annotations and other data derivation [considered to be a form of “pre-processing”] prior to outputting the suggestion to the user), and
the learning model timely outputs action data that is predicted from one of data obtained from a predetermined period and a number of stored steps based on a current state and a past state, the past state being earlier than the current state, and indicates an assisting action to be suggested at present (Figure 1 illustrating continuous monitoring of the user and determining when the user is ready to proceed to the next step based on the user’s performance in the current level of prescribed movements).
Assuming arguendo that Omid-Zohoor does not teach:
performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels.
Wang teaches:
performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels (page 4563 Figure 7 illustrating determining the skill level of the user, page 4561 column 2 last paragraph illustrating preprocessing, page 4565 column 1 Section D paragraph 1 illustrating labeling levels as Elite, Subelite, and Amateur in a manner that is analogous to Omid-Zohoor from above).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the preprocessing labeling of user skills levels of Wang within the training system of Omid-Zohoor with the motivation of appropriately identifying the skill level of the user and customizing instructions appropriate for training purposes (Wang; Abstract).

Claim 15: Omid-Zohoor further teaches:
A rehabilitation support method in a rehabilitation support system capable of accessing a trained model, the trained model being a learning model trained by the learning method according to Claim 14 (as discussed above and incorporated herein), the rehabilitation support method comprising: 
an outputting step of outputting, by the rehabilitation support system, the second rehabilitation data about rehabilitation performed by a trainee by using the rehabilitation support system as an input to the trained model (Figure 1 label 500 illustrating prescribing exercises to the user), and 
a notification step of notifying, by the rehabilitation support system, the training assistant assisting the trainee in the rehabilitation of the action data output from the trained model (page 2 paragraph 0014 illustrating recording the user’s progress for review by a coach).

Claim 16: Omid-Zohoor further teaches:
A non-transitory computer readable medium storing a trained model (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media), the trained model being a learning model that has been trained by the learning method according to Claim 14 (as discussed above and incorporated herein).

Claim 17: Omid-Zohoor teaches:
A non-transitory computer readable medium storing a program for causing a computer (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media) to perform:
acquiring an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system (page 10 paragraph 0154 illustrating the system being used for rehabilitation motion analysis), the first rehabilitation data including at least assistant data indicating a training assistant including a level of proficiency of the training assistant (page 22 paragraph 0308, page 24 paragraph 0326 illustrating different levels of virtual trainer for each level of user, including expert, novice, or beginner level virtual trainers) who assists the trainee (page 3 paragraph 0027 illustrating “biofeedback mode” used to assisted the user in prescribed exercises [considered to be a form of “training assistant”]) and index data indicating a degree of recovery of the trainee (page 14 paragraph 0232, Table 1 illustrating determining how far the user is away from 0 [considered to be a form of “degree of recovery”]), the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant (page 14 paragraph 0232, Table 1 illustrating outputting the evaluation of the user using the indicated measurement metrics);
a learning step of generating a learning model from at least one of an untrained model (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art) and a model under a learning process (page 19 paragraph 0268 illustrating providing a trained model) by performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data (page 22 paragraph 0308, page 24 paragraph 0326 illustrating indicating the level of virtual trainer for the user [considered to be a form of “pre-processing”]), wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of level (page 22 paragraph 0308, page 24 paragraph 0326 illustrating identifying different levels of virtual trainer for each level of user, including expert, novice, or beginner level virtual trainers), the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee (page 6 paragraph 0049, 0050 illustrating machine learning used to assist the evaluation software to determine which exercise can be performed to bring the user back to 0) and output action data for suggesting a next action to be performed by the training assistant (page 14 paragraph 0232, Table 1 illustrating output the suggested exercise to bring the user back to 0), wherein:
in the learning step, the learning model is generated by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result (page 2 paragraph 0019 illustrating processing data to include annotations and other data derivation [considered to be a form of “pre-processing”] prior to outputting the suggestion to the user); and 
the learning model timely outputs action data that is predicted from one of data obtained from a predetermined period and a number of stored steps based on a current state and a past state, the past state being earlier than the current state, and indicates an assisting action to be suggested at present (Figure 1 illustrating continuous monitoring of the user and determining when the user is ready to proceed to the next step based on the user’s performance in the current level of prescribed movements).
Assuming arguendo that Omid-Zohoor does not teach:
performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels.
Wang teaches:
performing pre-processing on information included in the first rehabilitation data and performing machine learning by using the pre-processed data, wherein the pre-processing includes labeling a plurality of levels of proficiency associated with said assistant data each of which corresponds to a respective one of the plurality of levels (page 4563 Figure 7 illustrating determining the skill level of the user, page 4561 column 2 last paragraph illustrating preprocessing, page 4565 column 1 Section D paragraph 1 illustrating labeling levels as Elite, Subelite, and Amateur in a manner that is analogous to Omid-Zohoor from above).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the preprocessing labeling of user skills levels of Wang within the training system of Omid-Zohoor with the motivation of appropriately identifying the skill level of the user and customizing instructions appropriate for training purposes (Wang; Abstract).

Claim 18: Omid-Zohoor teaches:
A non-transitory computer readable medium (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media) storing a rehabilitation support program for a computer of a rehabilitation support system, the rehabilitation support system being capable of accessing a trained model, the trained model being a learning model trained by the program stored in the non- transitory computer readable medium according to Claim 17 (as discussed above and incorporated herein), the rehabilitation support program being configured to cause the computer to perform: 
an outputting step of outputting the second rehabilitation data about rehabilitation performed by a trainee by using the rehabilitation support system as an input to the trained model (Figure 1 label 500 illustrating prescribing exercises to the user), and 
a notification step of notifying the training assistant assisting the trainee in the rehabilitation of the action data output from the trained model (page 2 paragraph 0014 illustrating recording the user’s progress for review by a coach).

Claim 19: Omid-Zohoor teaches:
A non-transitory computer readable medium storing a trained model, the trained model (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media) being a learning model that has been trained by the program stored in the non-transitory computer readable medium according to Claim 17 (as discussed above and incorporated herein).

Response to Arguments
In the Remarks filed on 06 June 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 8-9 Applicant requests acknowledgement of the priority documents and drawings previously filed. 
These are so acknowledged. Please also see the first page of this Office Action for indications thereof.

On page 10 Applicant states that the claims, as amended, do not invoke Section 112(f).
Accordingly, the rejection under Section 112(b) is hereby withdrawn because the claims are no longer treated under Section 112(f).

On page 10-11 Applicant asserts that the independent claim 1 provides meaningful limit on the judicial exception because the claim uses limited rules in a process specifically designed to achieve an improved technological resulting therefrom, and therefore renders the claims non-abstract.
As discussed above and incorporated herein, claim 1, for example, have been found to e directed to the abstract concept identified in the section above, and incorporated herein.
The additional elements have been found to be directed to generic computers invoked with a high level of generality in a post hoc manner to implement the abstract concept, and generally link the abstract concept to a particular technological element.
Specifically, the newly added limitations of the machine learning model has been identified as not being specifically limited to any particular model or algorithm by the Specification as originally filed, as discussed in the section above and incorporated herein.
For this reason, the additional elements do not provide meaningful limits on the abstract concept because no technical improvement was identified in the claimed invention.

On page 12 Applicant argues that the applied art do not teach the newly amended limitations.
In making this argument, Applicant does not state why the portions of Omid-Zohoor would not be properly considered to having taught the argued limitations.
From the section above, Omid-Zohoor has been identified as meeting these limitations.
In particular, the trained model has been found in Omid-Zohoor (see at least page 19 paragraph 0268 illustrating a trained model and associated machine learning models).
 
In view of the totality of evidence, Applicant’s arguments are not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Metzger (Assessment-driven selection and adaptation of exercise difficulty in robot-assisted therapy: a pilot study with a hand rehabilitation robot) discloses adapting a machine’s exercise regimen to adapt the user’s evolving skill level (page 2 column 1 paragraph 1).
Merians (Virtual Reality–Augmented Rehabilitation for Patients Following Stroke) discloses creating individualized treatments based on the patient’s feedback to the intensity of exercises (page 913 column 1 last paragraph).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626